DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicants’ amendment, dated 8/30/2021, has overcome the 35 USC 102(a)(1), 102(a)(2) and 103 rejections listed in the previous office action dated 6/1/2021.
Allowable Subject Matter
Claims 1, 4, 6-16, 18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach, “A display apparatus, comprising: …  a liquid crystal lens with a plurality of adjustable focal lengths, … configured to form virtual images with different depths of field for the images displayed on the display module, … wherein the liquid crystal lens comprises: a first transparent electrode layer and a second transparent electrode layer that are stacked; and a liquid crystal layer between the first transparent electrode layer and the second transparent electrode layer; wherein the second transparent electrode layer comprises a first electrode sub-layer and a second electrode sub-layer that are stacked in sequence; and the first transparent electrode layer is of a plate-like structure, the first electrode sub-layer comprises N concentric first annular electrodes, and the second electrode sub-layer comprises N concentric second annular electrodes, wherein N is a positive integer, and the first annular electrodes and the second annular electrodes are alternately spaced in a direction parallel with the first transparent electrode layer, 
electrode; an outer diameter of a first step of a j” equivalent phase grating unit is:


    PNG
    media_image1.png
    74
    257
    media_image1.png
    Greyscale


an outer diameter of a second step of the jth equivalent phase grating unit is:


    PNG
    media_image2.png
    67
    234
    media_image2.png
    Greyscale


wherein f1’ is a focal length of the liquid crystal lens, λ is a wavelength of incident
light, n2 is a refractive index of an external medium in contact with a surface of the liquid crystal lens, j is a serial number of an equivalent phase grating unit numbered in such a manner as to increase in a radial direction starting from a center of the equivalent phase grating units: a width of a jth first annular electrode is:

    PNG
    media_image3.png
    44
    163
    media_image3.png
    Greyscale
 a width of a jth second annular electrode is:
    PNG
    media_image4.png
    27
    99
    media_image4.png
    Greyscale
”, in combination the remaining limitations of the claim.  Therefore independent claim 1 is 
	Regarding independent claim 16, the prior art does not disclose nor teach, “ A method for controlling a display apparatus, wherein the display apparatus comprises a liquid crystal lens with a plurality of adjustable focal lengths, … wherein f1 is a minimum focal length of the liquid crystal lens and m is a positive integer smaller than N, wherein a first non-electrode region is formed between each two adjacent first annular electrodes, a second non-electrode region is formed between each two adjacent second annular electrodes, and orthographic projections of the first annular electrodes on a first transparent substrate coincide with orthographic projections of the second non-electrode regions on the first transparent substrate, wherein the N concentric first annular electrodes, the N concentric second annular electrodes and the liquid crystal layer form N equivalent phase grating units, and each equivalent phase grating unit comprises two steps, wherein a first step of the two steps corresponds to the first annular electrode and a second step of the two steps corresponds to the second annular electrode; an outer diameter of a first step of a jth equivalent phase grating unit is:

    PNG
    media_image1.png
    74
    257
    media_image1.png
    Greyscale

an outer diameter of a second step of the jth equivalent phase grating unit is:


    PNG
    media_image2.png
    67
    234
    media_image2.png
    Greyscale


wherein f1’ is a focal length of the liquid crystal lens, λ is a wavelength of incident
2 is a refractive index of an external medium in contact with a surface of the liquid crystal lens, j is a serial number of an equivalent phase grating unit numbered in such a manner as to increase in a radial direction starting from a center of the equivalent phase grating units: a width of a jth first annular electrode is:

    PNG
    media_image3.png
    44
    163
    media_image3.png
    Greyscale
 a width of a jth second annular electrode is:
    PNG
    media_image4.png
    27
    99
    media_image4.png
    Greyscale
”, in combination the remaining limitations of the claim.  Therefore independent claim 16 is allowed.   Dependent claims 18 and 20 are allowed by virtue of their dependency upon independent claim 16.
	Regarding independent claim 21, the prior art does not disclose nor teach, “A display apparatus comprising: … a liquid crystal lens with a plurality of adjustable focal lengths, … configured to form virtual images with different depths of field for the images displayed on the display module, … wherein a maximum half angle of view of the display apparatus is: 

    PNG
    media_image5.png
    56
    150
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    26
    106
    media_image6.png
    Greyscale
 is the maximum half angle of view, n is a refractive index of the light guide plate, and a grating constant corresponding to the maximum half angle of view is

    PNG
    media_image7.png
    49
    62
    media_image7.png
    Greyscale
 “, in combination the remaining limitations of the claim.  Therefore, independent claim 21 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871                                                                                                                                                                                                        
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871